Gustave J. De Traglia, Jr., Esq. Village Attorney, New Hartford
You have asked whether a village police department may render assistance outside the village and whether such assistance exposes the village to potential liability.
Section 209-m (2) of the General Municipal Law authorizes the chief executive officer (defined by § 209-m [1] [b]) of any local government, whenever the public interest so requires, to request that another local government assign any part of the forces, equipment and supplies of its police force to the requesting local government. The chief executive officer to whom the request is made is authorized to grant the request (General Municipal Law, § 209-m [2]). The local government receiving aid must assume the liability for all damages arising out of any act performed in rendering the aid and must reimburse the assisting local government for the expense of salaries and damage to equipment and supplies unless the assisting local government assumes those costs (General Municipal Law, § 209-m [5]). While engaged in rendering outside assistance, the assisting forces have the same powers, duties, rights, benefits, privileges and immunities that they possess in performing duties in the local government where they are normally employed (ibid.).
We note that upon the request of a local government for aid, the Governor may direct that another local government render outside assistance (General Municipal Law, § 209-f [1]). The sheriff of a county, upon notifying the Governor, may declare a state of special emergency in any part of the county wherein a local government has requested aid and there after may request that outside assistance be provided by a local police force (General Municipal Law, § 209-f[2] [b]). In these situations, the provisions governing liability for acts of the assisting forces, responsibility for expenses, and the rights, powers and immunities of the assisting forces are, in our opinion, substantially the same as under section 209-m (see General Municipal Law, § 209-f [1], [2] [d], § 209-g).
We conclude that the police force of a local government may render assistance outside the boundaries of the local government in accordance with sections 209-f and 209-m of the General Municipal Law. The local government receiving aid is liable for all damages arising out of any acts by the assisting forces.